         Case 1:12-cr-00423-AJN Document 196 Filed 12/01/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    December 1, 2020


Via ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

              Re:     United States v. Minh Quang Pham
                      12 Cr. 423 (AJN)

Dear Judge Nathan:

        Pursuant to the Court’s order dated October 28, 2020, the parties jointly write regarding
the status of the Government's request to the United Kingdom for an exception to the rule of
specialty. The United Kingdom has not yet acted on the Government's request. The Government
was informed on Friday, November 27, 2020 that solicitors in the United Kingdom have asked to
make representations on Pham’s behalf. The nature and timeline of those representations has not
yet been confirmed.
        The parties have conferred and request permission to update the Court by joint letter on
or before January 6, 2021. Counsel for Pham has consented to the exclusion of time under the
Speedy Trial Act through January 6, 2021, to allow time for the United Kingdom to consider the
Government’s request for an exception to the rule of specialty and any related submissions.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney
                                                    Southern District of New York


                                                By: ________/S/__________________
                                                     Anna M. Skotko / David W. Denton, Jr.
                                                     Assistant United States Attorneys
                                                     (212) 637-1591/2744

Cc: Defense Counsel (via ECF)
